DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/21was filed after the mailing date of the Non-Final Rejection on 12/8/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 3/4/21 has been accepted and entered.  Accordingly, Claims 2, 7, 12, and 18 have been amended.  
Claims 4-6, 9-11, 14-16, and 20-22 are cancelled. 
Claims 2-3, 7-8, 12-13, 17-19, and 23 are pending in this application. 
In view of the amendment, the previous rejections to claims 5, 10, 15, and 21 under 35 U.S.C. 112(d) and to claims 6, 11, 16, and 22 under 112(b) are moot.  In view of the amendment, i.e., “wherein the plurality of CSI-RS ports containing the CSI-RS transmission satisfies Signal to Interference plus Noise Ratio, SINR, improvement of at least 3 decibels, dB, for each of the CSI-RS ports containing the CSI-RS transmission over a case where two CSI-RS ports are multiplexed onto two CSI-RS REs using length-2 Orthogonal Cover Codes, OCCs” (claims 2, 7, 12, 18), the previous rejections to claims 2-3, 7-8, 12-13, 17-19, and 23 under 35 U.S.C. §103 have been withdrawn. 


Allowable Subject Matter
Claims 2-3, 7-8, 12-13, 17-19, and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein the plurality of CSI-RS ports containing the CSI-RS transmission satisfies Signal to Interference plus Noise Ratio, SINR, improvement of at least 3 decibels, dB, for each of the CSI-RS ports containing the CSI-RS transmission over a case where two CSI-RS ports are multiplexed onto two CSI-RS REs using length-2 Orthogonal Cover Codes, OCCs” filed 3/4/21 have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Park et al. (WO 2014/051374), which is directed to method and apparatus for transmitting or receiving reference signal in wireless communication system; and teaches that a base station informs the UE of a CSI-RS configuration; configuring CSI-RS resource having 12 antenna ports by configuring a CSI-RS resource having 8 antenna ports and a CSI-RS resource having 4 antenna ports; the position of CSI-RS RE of 4 ports and 8 ports showing that there are equal number of CSI-RS RE in each fifth and sixth ODFM symbols of the RB; 
Zhu et al. (U.S. Patent Application Publication No. 2013/0336152), which is directed to structured codebook for uniform circular array (UCA); and teaches that a base station configures the UE with a twelve antenna port CSI-RS pattern; and
Guo et al. (U.S. Patent Application Publication No. 2016/0013906), which is directed to resource mapping and receiving methods and devices and signaling notification and acquisition methods and devices; and teaches one resource element pair on the same subcarriers of one OFDM symbol pair is able to bear multiplex two CSI-RS ports in OCC code division. 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the plurality of CSI-RS ports containing the CSI-RS transmission satisfies Signal to Interference plus Noise Ratio, SINR, improvement of at least 3 decibels, dB, for each of the CSI-RS ports containing the CSI-RS transmission over a case where two CSI-RS ports are multiplexed onto two CSI-RS REs using length-2 Orthogonal Cover Codes, OCCs” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414